KRAVITCH, Circuit Judge,
specially concurring in part and dissenting in part with whom JOHNSON, HATCHETT and CLARK, Circuit Judges, join.
I concur in the result for all but Part III.C of the majority’s opinion. I write specially as to Part II.B and dissent as to Part III.C.
That Congressional and Executive authority over immigration matters is broad and far reaching is beyond question. Nor is it disputed that aliens seeking entry into this country can claim few constitutional protections regarding their entry. I write specially, however, because I believe that the majority opinion has unnecessarily and incorrectly eroded those few rights to which the courts have determined excludable aliens are entitled under either Congressional statutes or the Constitution.
I.
I initially question, given the majority’s treatment of the issues involved as ones concerning abuse of discretion, the opinion’s extensive discussion of the constitutional rights of excludable aliens. The majority states that because the INS now has adopted facially neutral criteria for parole, “[t]he question that the district court must therefore consider with regard to the remaining Haitian detainees is thus not whether high level executive branch officials such as the Attorney General have the discretionary authority under the Immigration and Nationality Act [INA] to discriminate between classes of aliens, but whether lower-level INS officials have abused their discretion by discriminating on the basis of national origin in violation of facially neutral instructions from their superiors.” Supra, at p. 963. Similarly, the majority later notes that “because the government has contended throughout this case that its new detention policy does not discriminate on the basis of national origin, resolution of [whether the executive can discriminate on *987the basis of national origin] is not essential to our holding .... ” Supra, at p. 978.
It is a basic proposition that “prior to reaching any constitutional questions, federal courts must consider non-constitutional grounds for decision.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 101 S.Ct. 2193, 2199, 68 L.Ed.2d 693 (1981). Here, the majority, in light of the Executive’s contention that it was not discriminating and the INS’s new facially neutral regulations, has chosen to treat the plaintiffs’ claims of discrimination as a non-constitutional contention that low-level INS officials abused their discretion in following the regulations. I do not disagree with the majority that any abuse of discretion questions, as non-constitutional grounds for decision, should have been the first questions addressed. Indeed, the majority is entitled to conclude that the district court and panel erroneously reached the constitutional questions before the non-constitutional ground of abuse of discretion. By choosing that mode of analysis, however, the constitutional powers of Congress or the Executive to discriminate on the basis of national origin in granting parole or the constitutional rights of excludable aliens are not properly before us, and any such discussion by the majority can only be viewed as dicta in deciding future cases.1
II.
I am also unable to agree with the majority’s conclusion that “responsible executive officials such as the President or Attorney General possess [the] authority [to discriminate on the basis of national origin] under the INA.” Supra, at p. 978.2
The provisions of 8 U.S.C. § 1182(d)(5) grant the Attorney General the discretion to parole “under such conditions as he may prescribe for emergent reasons or for reasons deemed strictly in the public interest.” The grant of discretionary power, therefore, is facially neutral on the basis of the statute’s language. Likewise, the legislative history of the provision centers on non-discriminatory factors, such as reuniting families and medical reasons. That the statute is facially neutral is further evidenced by other statutes in which Congress has given the Executive the power to discriminate on the basis of national origin. For example, in contrast to the parole statute, which contemplates individual consideration based on non-discriminatory factors, 8 U.S.C. § 1182(f) gives the Executive the power to bar entry of “any class of aliens” when “the President finds that the entry of any aliens or any class of aliens into the United States would be detrimental....”3 Congress thus has shown that it knows how to grant the Executive the authority to discriminate based on national origin where it deems necessary, but no such grant can be found from the language of section 1182(d)(5).
The case that the majority primarily relies upon reaches a similar conclusion as to the nature of the parole statute. The Second Circuit in Bertrand v. Sava held:
Section 1182(d)(5) permits the Attorney General to deny parole to all or to certain groups of unadmitted aliens on the ground that he finds no emergent or public interest reasons justifying their release on parole. The discretion may not be exercised to discriminate invidiously against a particular race or group or to *988depart without rational explanation from established policies. See Wong Wing Hang v. Immigration and Naturalization Service, 360 F.2d 715, 719 (2d Cir.1966). Such exercise of the power would not be “legitimate and bona fide” within the meaning of Kleindienst v. Mandel.
684 F.2d 204, 212 (2d Cir.1982).4
The parole statute, therefore, grants the Attorney General wide discretion to deny or grant parole, but the exercise of that discretion must be based upon legitimate and bona fide reasons. To conclude, as the majority does, that the Executive may discriminate under the facially neutral parole provisions of the INA contradicts the principle expressly acknowledged by the majority: where Congress has acted in regulating the admission of aliens, the Executive’s power is restricted. See supra, at pp. 974-975. See also INS v. Phinpathya, -- U.S. --, 104 S.Ct. 584, 593, 78 L.Ed.2d 401 (1984) (Congress designs the immigration laws); United States v. Frade, 709 F.2d 1387 (11th Cir.1983) (“power over immigration matters belongs jointly to the legislature and executive branches, and when exercised by the President, should be in conformity with Congressional intent.”) Here, Congress has not given the Executive the power to discriminate in parole decisions based solely on nationality.5
Requiring the Attorney General to exercise his discretion based on rational reasons is neither overly burdensome nor unduly restrictive of his powers. Legitimate reasons could necessitate blanket detention of all aliens from a certain country in a crisis situation such as a medical epidemic in the country of origin or for national security reasons. Indeed, in my view, the Attorney General could adopt a policy of denying parole to all aliens, choosing to allow release only for medical or other non-diserimi-natory reasons.6 My objection to the majority’s reading of the INA is the conclusion that the Attorney General may invidiously discriminate in the granting of parole merely because the Executive decides, without rational reason, that aliens from a certain country should be denied temporary parole.7
Nor does such a view create the possibility that the United States would “lose control over our borders.” Supra, at 975. The scenario that the majority describes of a foreign leader sending over citizens of his country and “compelling] us to grant physical admission via parole ...,” supra, at 975, is both irrelevant to the holding and unnecessarily alarmist.
First, here we are concerned only with the discriminatory denial of temporary parole prior to deportation or exclusion proceedings; hence, the constitutionality of “indefinite detention” is not properly before us. Second, to the extent pre-deportation parole is relevant, such a de facto invasion envisioned by the majority would present a rational basis for the Attorney General to deny temporary parole. Third, the President has the capability of preventing any such crisis under 8 U.S.C. § 1182(f) (cited *989by the majority as an example of the Executive’s broad powers) and § 1185(a), which gives the President broad powers to act during a national emergency or time of war; moreover, such an “attack” on our borders would likely fall under the Executive’s foreign affairs power. Finally, the majority’s prime concern — ensuring that excludable aliens could be detained indefinitely without a justifiable reason8 — would extend the holdings of those cases cited by the majority beyond their intended scope and meaning.9
III.
I also disagree with the majority’s conclusion that excludable aliens do not have a constitutional right to be notified of their protected right to apply for asylum.
The predecessor of this court in HRC v. Smith, 676 F.2d 1023 (5th Cir. Unit B 1982),10 held that it was Congress’ “clear intent to grant aliens the right to submit and the opportunity to substantiate their claim for asylum.” Id. at 1038 (emphasis added). The Smith court found that although aliens do not have a substantive entitlement to asylum, the Refugee Act of 1980 does create “at a minimum a constitutionally protected right to petition our government for political asylum.” Id. The majority’s opinion does not disavow these basic holdings in Smith. Supra, at 981-983, 983.
The question then becomes whether “the right to submit and the opportunity to substantiate” a claim for asylum includes the right of an alien to be notified that he has such a right in the first place. The majority concludes that no right to notice exists because it is not expressly mentioned in the pertinent statutes or regulations and because no right to notice has been found for other eongressionally created opportunities, such as the availability of educational loans and public assistance. Supra, at 984-985.
I find such reasoning unpersuasive because it ignores the reality of the situation before us and frustrates Congress’ intent in passing the Refugee Act of 1980. The Refugee Act was enacted to give “statutory meaning to our national commitment to human rights and humanitarian concerns.” S.Rep. No. 96-256, 96th Cong., 2d Sess. 1, reprinted in 1980 U.S.Cong. & Adm.News 141. Those aliens to which Congress intended the Act to apply will frequently arrive on our shores ignorant of our legal system and unschooled in our language. If the Act truly is to have “meaning,” and the constitutionally protected right to petition for asylum recognized by the Smith court is to have any substance, these individuals must be informed that the procedures and *990rights provided by the Act are available to them. To hold otherwise is to effectively negate Congress’ effort to provide aliens a meaningful opportunity to present legitimate claims for asylum.11
Because notice is an inseparable part of the constitutionally protected right to petition for asylum under the Refugee Act, and because notice would effectuate Congress’ intent, I would hold that the due process protections accorded by the Smith court encompass the right to notice.

. The case on which the majority primarily relies, Bertrand v. Sava, 684 F.2d 204 (2d Cir.1982), did not reach the constitutional question of due process. Id. at 207 n. 6. The court noted that on the facts presented any discrimination that would arguably violate the Fifth Amendment would also constitute an abuse of discretion. The Bertrand court, therefore, properly did not reach the due process issue, as it could decide the issue presented on non-constitutional grounds.


. I also question whether the statutory power of the Executive to discriminate under 8 U.S.C. § 1182(d)(5) is properly before us, as the majority has refined the issue to abuse of discretion by lower-level officials. Because the abuse of discretion question may involve questions of the Executive’s statutory authority, however, I feel it necessary to address the majority’s reasoning.


. Even the broad powers granted by 8 U.S.C. § 1182(f), however, require that the President find that the entry “be detrimental;” presumably, this finding would have to be legitimate and not merely pretextual.


. The majority also relies on Narenji v. Civiletti, 617 F.2d 745 (D.C.Cir.1979), cert. denied, 446 U.S. 957, 100 S.Ct. 2928, 64 L.Ed.2d 815 (1980), for the proposition that the Executive has the power to discriminate against aliens on the basis of nationality. Supra at 978 n. 30. The Narenji court qualified that power, however, by noting that “[s]o long as such distinctions are not wholly irrational they must be sustained.” 617 F.2d at 747 (emphasis added). Likewise, the other cases the majority relies on either required a rational reason for the Executive’s action, Nademi v. INS, 679 F.2d 811, 814 (10th Cir.1982); Malek-Marzban v. INS, 653 F.2d 113, 116 (4th Cir.1981), or did not reach the question, Yassini v. Crosland, 618 F.2d 1356, 1362 & n. 7 (9th Cir.1980). All these cases also involved the Iranian crisis, thus adding the President’s foreign affairs power to the Executive’s reasons for acting.


. The majority’s reading would also, of course, allow the Attorney General to deny parole without justifiable reason on the basis of religion, race, gender or economic class.


. The district court found that this policy is in essence that of the present administration. Louis v. Nelson, 544 F.Supp. 973, 980-81 (S.D.Fla.1982).


. Because we are dealing with a question of statutory interpretation, I decline to address the equal protection or due process issues that would be raised if the Attorney General adopted new regulations discriminating on the basis of nationality.


. If the aliens in question posed a risk to society or national security, or created other problems necessitating detention, such dangers would of course provide a rational reason for the Executive to continue detention. Because the majority’s scenario poses a situation where no legitimate reason for further detention exists, we must assume that they are concerned with the Executive’s power to detain excluda-ble aliens who could not otherwise be detained except for their status as excludable aliens.


. It is worth noting that in Shaughnessy v. United States ex rel Mezei, 345 U.S. 206, 73 S.Ct. 625, 97 L.Ed. 956 (1953), the alien involved posed a security risk; a factor which the Supreme Court not only found to be important, but also a distinguishing factor from normal parole proceedings:
It is true that resident aliens temporarily detained pending expeditious consummation of deportation proceedings may be released on bond by the Attorney General whose discretion is subject to judicial review. Carlson v. Landen, 1952, 342 U.S. 524 [72 S.Ct. 525, 96 L.Ed. 547], By that procedure aliens uprooted from our midst may rejoin the community until the government effects their leave. An exclusion proceeding grounded on danger to the national security, however, presents different considerations; neither the rationale nor the statutory authority for such release exists.
345 U.S. at 215-16, 73 S.Ct. at 630-31 (emphasis added).
As the majority notes, there are also other factual differences that distinguish Mezei from the questions presented here. See supra at 965 n. 6.


. This circuit has adopted as binding precedent all decisions of former Fifth Circuit Unit B. Stein v. Reynolds Securities Inc., 667 F.2d 33 (11th Cir.1981).


. The majority suggests that if all aliens were given notice, the danger exists that legitimate claims would be overshadowed by frivolous claims. Supra at 984. Certainly, if aliens are not notified of their right to petition for asylum there will be fewer claims, as the aliens will not be aware that such a right exists. The problem with the majority’s solution for weeding out frivolous claims is that it also leads to the loss of the right to petition by aliens with legitimate claims, thus effectively emasculating the very rights that Congress intended to create.